Exhibit 10.52

 

LOGO [g637056xbrl_ex10-581.jpg]

 

To:    Nancee Berger From:    West Corporation Compensation Committee Date:   
February 18, 2014 Re:    Exhibit A

 

This Exhibit A for 2014 is entered into pursuant to your Employment Agreement.

 

  1. Your base salary for 2014 is $660,000.

 

  2. Effective January 1, 2014, you will be eligible to receive a bonus based
upon West Corporation’s publicly reported consolidated Adjusted EBITDA
(“Adjusted EBITDA”). Your bonus will be made up of two tranches:

 

  •  

“Tranche 1” will be based on achievement of Adjusted EBITDA up to $704,400,000
and will be earned pro-rata for each dollar of 2014 Adjusted EBITDA up to
$704,400,000.

 

  •  

“Tranche 2” will be based on achievement of Adjusted EBITDA in excess of
$704,400,000 and will be earned pro-rata for each dollar of 2014 Adjusted EBITDA
greater than $704,400,000.

The bonus calculations for Tranches 1 and 2 are as follows:

 

     Bonus / Million of 2014 Adjusted EBITDA

Tranche 1

   $1,242

Tranche 2

   $37,076

 

  3. In addition, you will be eligible to receive a “Revenue Bonus” based on
West Corporation’s consolidated 2014 Revenue growth in excess of target Revenue
of $2,789,000,000. Your Revenue Bonus will be equal to the percentage of excess
Revenue growth achieved over target Revenue growth of $103,145,000 multiplied by
the amount of the Tranche 2 bonus earned. “Revenue” will be calculated in
accordance with generally accepted accounting principles as included in West
Corporation’s financial statements. The Revenue Bonus is calculated following
year-end and will be paid to the extent earned no later than February 28, 2015.
There are no quarterly payments of the Revenue Bonus.

 

  4.

A maximum of 75% of the estimated pro-rata portion of your Tranche 1 and Tranche
2 bonuses may be advanced quarterly. If any portion of the bonuses is advanced,
it will be paid within thirty (30) days from the end of the quarter. 100% of the
total bonuses earned will be paid no later than February 28, 2015. In the event
there is a negative calculation at the end of any quarter and a pro-rata portion
of any bonus has been advanced in a previous quarter, a “loss carry forward”
will result and be applied to the next quarterly or year-to-date calculation. In
the event that at the end of the year, or upon your termination if earlier, the
aggregate amount of the bonuses which have been advanced exceeds the amount of
bonus that otherwise would have been payable for 2014 (in the absence of
advances) based on the performance during 2014 (or, in the case of your



--------------------------------------------------------------------------------

  termination, based on the performance during 2014 and the projection for
performance for the balance of 2014 as of your termination date pursuant to your
Employment Agreement), then the amount of such excess may, in the discretion of
the Compensation Committee, either (i) result in a “loss carry forward” which
shall be applied to the quarterly or year-to-date calculation of bonuses,
salary, severance, consulting fees and / or other amounts payable in subsequent
periods, or (ii) be required to be paid back to the Company upon such request.

 

  5. All objectives are based on West Corporation’s and its affiliates’
consolidated operations. Revenue and Adjusted EBITDA arising from mergers,
acquisitions and joint ventures may be included in your bonus calculations on a
case by case basis, as determined by the Compensation Committee.

 

  6. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

    /s/ Nancee Berger Employee – Nancee Berger